Petition for Writ of Mandamus Denied and Memorandum Opinion filed
September 25, 2014.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-14-00757-CR



                       IN RE PERRY JACKSON, Relator


                           ORIGINAL PROCEEDING
                             WRIT OF MANDAMUS
                                178th District Court
                              Harris County, Texas
                          Trial Court Cause No. 1351485

                         MEMORANDUM OPINION

      On September 18, 2014, relator Perry Jackson filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code § 22.221; see also Tex. R. App. P.
52. In the petition, relator asks this court to compel the Honorable David Mendoza,
presiding judge of the 178th District Court of Harris County, to grant a motion
purportedly filed and pending with the trial court for jail-time credit to be applied
to relator’s sentence in the underlying case.
      To be entitled to mandamus relief, a relator is required to file “a certified or
sworn copy of any . . . document showing the matter complained of,” Tex. R. App.
P. 52.3(k)(1)(A), and “a certified or sworn copy of every document that is material
to the relator’s claim for relief and that was filed in any underlying proceeding,”
Tex. R. App. P. 52.7(a)(1). Although relator includes a handwritten document with
his petition that he claims is the motion filed with the trial court, the document is
neither certified nor sworn as the Rules of Appellate Procedure require, and the
document also bears no indication that it was received by or presented to the trial
court. Furthermore, relator includes no documentation with his petition pertaining
to his assertion that he has been denied jail-time credit. “The relator generally must
bring forward all that is necessary to establish a claim for relief.” In re Potts, 399
S.W.3d 685, 686 (Tex. App.—Houston [14th Dist.] 2013, orig. proceeding).
Relator has not satisfied his burden.

      Accordingly, we deny relator’s petition for writ of mandamus.



                                   PER CURIAM

Panel consists of Justices Boyce, Jamison, and Donovan.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2